201 S.E.2d 228 (1973)
20 N.C. App. 247
William Ralph LEWIS, Employee-Plaintiff,
v.
KENTUCKY CENTRAL LIFE INSURANCE COMPANY, Employer-Defendant, and
The Home Indemnity Company, Carrier-Defendant.
No. 7314IC471.
Court of Appeals of North Carolina.
December 19, 1973.
*230 Bryant, Lipton, Bryant & Battle by Alfred S. Bryant, Durham, for plaintiff appellee.
Hedrick, McKnight, Parham, Helms, Warley & Kellam by Philip R. Hedrick, Charlotte, for defendant appellants.
PARKER, Judge.
The specific findings of fact of the Industrial Commission are supported by competent evidence. They are, therefore, conclusive and binding on this appeal. G.S. § 97-86; Brice v. Salvage Co., 249 N.C. 74, 105 S.E.2d 439.
"When the specific, crucial findings of fact are made, and the Commission thereupon finds that plaintiff was injured by accident arising out of and in the course of his employment, we consider such specific findings of fact, together with every reasonable inference that may be drawn therefrom, in plaintiff's favor in determining whether there is a factual basis for such ultimate finding." Guest v. Iron & Metal Co., 241 N.C. 448, 451, 85 S.E.2d 596, 599.
Thus, the question presented by this appeal is whether the specific findings of fact, when considered together with such reasonable inferences in plaintiff's favor as may be drawn therefrom, support the ultimate finding and conclusion that plaintiff's injury was sustained by accident arising out of and in the course of his employment. We hold that they do.
"Basically, whether plaintiff's claim is compensable turns upon whether the employee acts for the benefit of his employer to any appreciable extent or whether the employee acts solely for his own benefit or purpose or that of a third person." Guest v. Iron & Metal Co., supra. Under the specific facts established by the findings in this case, we think it apparent that plaintiff acted, not merely to an appreciable extent, but even to a substantial extent, for the benefit of his employer. As a debit insurance collector and salesman plaintiff was engaged in a highly competitive and intensely personalized calling. Proper performance of his duties required that he maintain continual communications with the policyholders who lived in his assigned territory. He delivered policies and attendant forms, collected premiums at short-term intervals, solicited additional *231 sales, and his regular duties required constant personal contacts with existing and prospective customers. Normally his was the only, and almost always was the most constant, human contact between his employer and its policyholders. To a very great degree their concept of the insurance company, plaintiff's employer, directly reflected their concept of him. To the extent they respected and admired him, they respected and admired his employer. In a real sense, he was the insurance company as far as they were concerned, and any action on his part which built goodwill for him at the same time fostered goodwill for his employer. Goodwill is widely recognized as valuable to any business; it is particularly so to an insurance company.
Any actions of an employee which reasonably tend to build the goodwill of his employer have at least some connection with his employment, and the suggestion has been made that this furnishes at least some rational basis for considering such actions as "arising out of" the employment. Note, Workmen's CompensationEmployer's Goodwill, 33 N.C. Law Review 637. We need not in this case, however, rest our decision upon so broad a basis. The helpful actions in which plaintiff here was engaged at the time of the accident had a more direct and immediate connection with the duties of his employment than merely tending to build a general public goodwill for his employer. Here, plaintiff's actions reasonably tended not only to retain for his employer the business of two existing policyholders, but also tended to promote consummation of specific new business for which negotiations had already begun. Obtaining this specific new business, as well as retaining in effect specific existing policies, was directly dependent upon the goodwill of the very persons whom plaintiff was engaged in assisting at the time of the accident which caused his injuries. Under these circumstances we find the Commission's conclusion that the accident arose out of and in the course of plaintiff's employment fully supported by the specific findings of fact, which are, in turn, fully supported by competent evidence in the record. The order and award appealed from is
Affirmed.
CAMPBELL and MORRIS, JJ., concur.